Name: Commission Regulation (EEC) No 1470/87 of 27 May 1987 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 138/48 Official Journal of the European Communities 28 . 5 . 87 COMMISSION REGULATION (EEC) No 1470/87 of 27 May 1987 altering the monetary compensatory amounts market rates recorded, pursuant to Regulation (EEC) No 3153/85, during the period 20 to 26 May 1987 for the Portuguese escudo, the monetary compensatory amounts applicable to Portugal should be altered pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 90/87 (2), and in particular Article 9 (2) and Article 12 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 1 19/87 (3), as last amended by Regulation (EEC) No 1342/87 (4) ; Whereas Council Regulation (EEC) No 1678/85 (^ as last amended by Regulation (EEC) No 409/87 (6), fixed the conversion rates to be applied in agriculture ; Whereas Commission Regulation (EEC) No 3153/85 Q, as amended by Regulation (EEC) No 966/87, lays down detailed rules for the calculation of the monetary compensatory amounts ; whereas, in view of the spot HAS ADOPTED THIS REGULATION : Article 1 1 . The column 'Portugal' in parts 7 and 8 of Annex I to Regulation (EEC) No 119/87 is hereby replaced by that set out in Annex I to this Regulation . 2. Annexes II and III to Regulation (EEC) No 119/87 are hereby replaced by Annexes II and III to this Regula ­ tion . Article 2 This Regulation shall enter into force on 1 June 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 May 1987. ( For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24 . 6 . 1985, p. 6 . (2) OJ No L 13, 15. 1 . 1987, p. 12. (3 OJ No L 16, 17. 1 . 1987, p. 1 . (4) OJ No L 128 , 18 . 5 . 1987, p . 1 . 0 OJ No L 164, 24. 6 . 1985, p . 11 . ( «) OJ No L 44, 13 . 2 . 1987, p . 1 .h OJ No L 310, 21 . 11 . 1985, p . 4. 28 . 5 . 87 Official Journal of the European Communities No L 138/49 ANNEX I PART 7 SUGAR Monetary compensatory amounts Positive (') Negative (') CCT heading No Germany DM Netherlands F1 Belgium/ Luxembourg Brfs/Lfrs Denmark Dkr United Kingdom £ Ireland £ Irl Italy Lit France FF Greece Dr Spain Pta Portugal Esc A. SUGAR 17.01 A (2) 17.01 B (3)  100 kg  1 462,46 1 097,1 1 by 1 % of sucrose content and by 100 kg net of that product (4) 17.02 ex D II (5 ) 17.02 E 17.02 F I ( «) 21.07 F IV 14,625 14,625 14,625 14,625 B. ISOGLUCOSE  for 100 kg on dry matter  1 572,17 1 572,17 17.02 D I 21.07 F III (') No monetary compensatory amount shall be applied to sugar and lsoglu ­ cose exported to non-member countries pursuant to Article 26 of Regula ­ tion (EEC) No 1785/81 . (*) For flavoured or coloured sugars the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . 0 Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89 , 10 . 4. 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6. 1968 , p. 42). (4) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports. O Other sugars and syrups excluding sorbose. 0 Caramelized sugars falling within heading No 17.01 . No L 138/50 Official Journal of the European Communities 28 . 5 . 87 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg Fl/100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg £/100 kg £ Irl/ 100 kg Lit/ 100 kg FF/100 kg Dr/ 100 kg Pta/100 kg Esc/ 100 kg 17.04 D I a) 17.04 D I b) 1 329,05 17.04 D I b) 2 460,67 17.04 D I b) 3 aa) 592,30 17.04 D I b) 3 bb) 592,30 17.04 D I b) 4 723,92 17.04 D I b) 5 855,54 17.04 D I b) 6 987,16 17.04 D I b) 7 1 118,78 17.04 D I b) 8 1 250,40 17.04 D II a) 17.04 D II a) (13) 17.04 D II b) 1 329,05 17.C4 D II b) 1 (13) 329,05 17.04 D II b) 2 526,49 17.04 D II b) 2 O 526,49 17.04 D II b) 3 789,73 17.04 D II b) 3 (13) 789,73 17.04 D II b) 4 1 052,97 17.04 D II b) 4 (13) 1 052,97 18.06 B I 329,05 18.06 B II a) 263,24 18.06 B II a) (13) 263,24 18.06 B II b) 263,24 18.06 B II b) (&gt;*) 263,24 18.06 C II b) 1 723,92 18.06 C II b) 1 (13) 723,92 18.06 C II b) 2 723,92 18.06 C II b) 2 (13) 723,92 18.06 C II b) 3 658,1 1 18.06 C II b) 3 (13) 658,11 18.06 C II b) 4 658,11 18.06 C II b) 4 0 3) 658,11 18.06 D I a) (') 0 18.06 D I b) (&gt;) (') 0 18.06 D II a) 1 658,1 1 18.06 D II a) 1 (13) 658,11 18.06 D II a) 1 H 658,11 18.06 D II a) 2 (") 658,11 18.06 D II a) 2 (*) (13) 658,11 18.06 D II a) 2 O ('*) 658,11 18.06 D II b) 1 0 18.06 D II b) 1 (13) 0 18.06 D II b) 1 H 0 18.06 D II b) 2 O 723,92 18.06 D II b) 2 (") 723,92 28 . 5 . 87 Official Journal of the European Communities No L 138/51 Positive Negative CCT heading No Germany Netherlands Belgium/ Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg Fl/100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/100 kg Pta/100 kg Esc/100 kg 18.06 D II b) 2 (1J) 0 18.06 D II b) 2 (13) 0 18.06 D II b) 2 (1S) 0 18.06 D II c) 1 O 18.06 D II c) 2 (2) 19.02 B II a) 4 aa) ( «) 19.02 B II a) 5 aa) ( «) 19.03 A 0 19.03 B I O 19.03 B II O 19.04 19.08 B I a) 658,11 19.08 B I b) 1 184,59 19.08 B II a) 19.08 B II b) 1 329,05 19.08 B II b) 2 329,05 19.08 B II b) 2 H 329,05 19.08 B II c) 1 460,67 19.08 B II c) 2 460,67 19.08 B II c) 2 (13) 460,67 19.08 B II d) 1 658,1 1 19.08 B II d) 2 658,11 19.08 B II d) 2 (13) 658,11 19 JO8 B III a) 1 19.08 B III a) 2 19.08 B III a) 2 (13) 19.08 B III b) 1 197,43 19.08 B III b) 2 197,43 19.08* B III b) 2 (13) 197,43 19.08 B III c) 1 526,49 19.08 B III c) 2 460,67 19.08 B III c) 2 (13) 460,67 19.08 B IV a) 1 19.08 B IV a) 2 19.08 B IV a) 2 (13) 19.08 B IV b) 1 197,43 19.08 B IV b) 2 0 19.08 B IV b) 2 C3) 0 19.08 B V a) 19.08 B V b) 0 21.07 C I 329,05 21.07 C II a) 263,24 21.07 C II a) (1S) 263,24 21.07 C II b) 263,24 21.07 C II b) ( »0 263,24 21.07 D I a) 1 21.07 D I a) 2 21.07 D I b) 1 21.07 D I b) 2 21.07 D I b) 3 21.07 D II a) 1 (4) 21.07 D II a) 2 (4) 21.07 D II a) 3 (&lt;) No L 138/52 Official Journal of the European Communities 28 . 5 . 87 Positive Negative CCT heading No Germany Netherlands Belgium/ Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg Fl/100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg £/100 kg £ Irl/ 100 kg Lit/100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg Esc/100 kg 21.07 D II a) 4 (4) 21.07 D II b) 0 21.07 G II a) 1 ( ¢) 0 21.07 G II a) 1 (8) 0 H 21.07 G II a) 1 ( «) 0 (1J) 21.07 G II a) 2 aa) ( «) 0 21.07 G II a) 2 aa) (") 0 (13) 21.07 G II a) 2 aa) (") ( ») (15) 21.07 G II a) 2 bb) (") 0 21.07 G II a) 2 bb) (8) 0 (13) 21.07 G II a) 2 bb) ( «) ( ») (15) 21.07 G II a) 2 cc) (") 0 21.07 G II a) 2 cc) (8) 0 (13) 21.07 G II a) 2 cc) (') 0 (1J) 21.07 G II b) 1 ( ») 0 21.07 G II b) 1 (") O (13) 21.07 G II b) 1 ( «) 0 O 21.07 G II b) 2 aa) (") 0 21.07 G II b) 2 aa) (") 0 (13) 21.07 G II b) 2 aa) (") 0 (,5) 21.07 G II b) 2 bb) ( «) 0 21.07 G II b) 2 bb) ( «) 0 (13) 21.07 G II b) 2 bb) ( «) 0 (,3) 21.07 G II c) 1 ( «) 0 21.07 G II c) 1 ( «) O (13) 21.07 G II c) 1 ( «) 0 C3) 21.07 G II c) 2 aa) ( ») 0 21.07 G II c) 2 aa) ( «) Q (13) 21.07 G II c) 2 aa) ( «) 0 (1S) 21.07 G II c) 2 bb) (") 0 21.07 G II c) 2 bb) H 0 (,3) 21.07 G II c) 2 bb) ( ») 0 (13) 21.07 G II d) 1 21.07 G II d) 1 (13) 21.07 G II d) 1 H 21.07 G II d) 2 21.07 G II d) 2 (13) 21.07 G II d) 2 (15) 21.07 G II e) 21.07 G II e) (13) 21.07 G II e) H 21.07 G III a) 1 21.07 G III a) 1 (13) 21.07 G III a) 1 (1J) 21.07 G III a) 2 aa) 21.07 G III a) 2 aa) (13) 21.07 G III a) 2 aa) (1J) 21.07 G III a) 2 bb) 21.07 G III a) 2 bb) (13) 21.07 G III a) 2 bb) (1J) 21.07 G III b) 1 21.07 G III b) 1 (13) 21.07 G III b) 1 ('0 184,27 184,27 184,27 0 0 0 0 0 0 329,05 329,05 329,05 329,05 329,05 329,05 329,05 329,05 329,05 592,30 592,30 592,30 592,30 592,30 592,30 987,16 987,16 987,16 184,27 184,27 184,27 28 . 5. 87 Official Journal of the European Communities No L 138/53 l Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg Fl/100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg £/100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg Esc/ 100 kg 21.07 G III b) 2 0 21.07 G III b) 2 (13) 0 21.07 G III b) 2 H 0 21.07 G III c) 1 329,05 21.07 G III c) 1 (13) 329,05 21.07 G III c) 1 H 329,05 21.07 G III c) 2 329,05 21.07 G III c) 2 (13) 329,05 21.07 G III c) 2 H 329,05 21.07 G III d) 1 592,30 21.07 G III d) 1 H 592,30 21.07 G III d) 1 (1J) 592,30 21.07 G III d) 2 592,30 21.07 G III d) 2 (13) 592,30 21.07 G III d) 2 H 592,30 21.07 G III e) 789,73 21.07 G III e) (13) 789,73 21.07 G III e) (15) 789,73 21.07 G IV a) 1 21.07 G IV a) 1 C 3) 21.07 G IV a) 1 H 21.07 G IV a) 2 21.07 G IV a) 2 (13) 21.07 G IV a) 2 (13) 21.07 G IV b) 1 184,27 21.07 G IV b) 1 (13) 184,27 21.07 G IV b) 1 H 184,27 21.07 G IV b) 2 184,27 21.07 G IV b) 2 (13) 184,27 21.07 G IV b) 2 (15) 184,27 21.07 G IV c) 329,05 21.07 G IV c) (&gt; 3) 329,05 21.07 G IV c) (1J) 329,05 21.07 G V a) 1 21.07 G V a) 1 (13) 21.07 G V a) 1 H 21.07 G V a) 2 21.07 G V a) 2 (13) 21.07 G V a) 2 H 21.07 G V b) 0 21.07 G V b) C3) 0 21.07 G V b) C 3) 0 21.07 G VI to IX O 29.04 C III a) 1 29.04 C III a) 2 1 184,59 29.04 C III b) 1 29.04 C III b) 2 1 684,75 35.05 A 38.19 T I a) 38.19 T I b) 1 184,59 38.19 T II a) 38.19 T II b) 1 684,75 No L 138/54 Official Journal of the European Communities 28 . 5 . 87 (') In the case of goods not containing added whey, lactose, casein or caseinates, the monetary compensatory amount shall be calculated on the basis of the quantity of sugar and/or of skimmed milk contained in such goods. However, where the monetary compensatory amount resulting from this calculation is greater than that fixed above, the latter shall be applied. (*) Amounts applicable as appropriate on goods falling within subheading 21.07 G VI to IX. (  ¢) At the time of the completion of customs formalities, the party concerned shall be required to state in the declaration provided for this purpose :  the actual content by weight of skimmed-milk powder contained in the goods,  the added whey and/or lactose and/or casein and/or caseinates content and the lactose content of the added whey, per 100 kg of finished product. The compensatory amount is calculated for the actual quantity of skimmed-milk powder contained in the goods . 0 Amount to be calculated on the basis of the actual quantities of any cereals or products resulting from their processing, sugar, milk products, contained in the goods. Apply to these quantities the compensatory amount applied when such products are traded as such . ( ®) These amounts shall not apply to goods in immediate packings of a net capacity of 1 kg or less. (*) For goods falling within this subheading, the monetary compensatory amount shall be applied only according to the weight of the macaroni, spaghetti and similar products . O If the product contains added whey and/or lactose and/or casein and/or caseinates, no compensatory amount shall be granted for the milk products incorporated ; in such cases the compensatory amount is to be calculated on the quantities of common wheat and saugar indi ­ cated in the Annex to Regulation (EEC) No 3034/80, less 10 % . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. However, if compensatory amounts have to be charged, the amounts fixed shall apply normally. 0 The first and second parts of note ( ®) shall not apply to goods in imme ­ diate packings of a net capacity of 1 kg or less . ( 10) Preparations for the manufacture of chocolate or chocolate milk crumb, containing more than 6,5 % but less than 1 1 % by weight of milkfats, more than 6,5 % but less than 15 % by weight of cocoa, and more than 50 % but less than 60 % by weight of sucrose (including invert sugar expressed as sucrose), presented in irregular pieces. (") Amount aplicable to chocolate milk crumb as defined in note (,0) above, if it contains reduced-price butter under the Regulations given in note (*) to Part 5 of this Annex. (12) Amount applicable to products other than those falling under notes (10), (") above and (13), ( IS) below. (13) Amount applicable to products other than those falling under note (t5) below, if they contain reduced-price butter under the Regulations given in note (4) to Part 5 of this Annex. (15) Amount applicable to ice-cream and to preparations for making ice ­ cream and similar edible products called 'ice-mix', if they contain reduced-price butter under the Regulations given in note (4) to Part 5 of this Annex. 28 . 5 . 87 Official Journal of the European Communities No L 138/55 ANNEX II Monetary coefficients Member States Products Germany Nether ­ lands United Kingdom BLEU Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 0,982 0,982 1,151 1,015 1,061 1,015 1,465 1,043 1,094  Milk and milk products 0,971 0,971 1,211  1,015 1,061 1,048 1,465 1,043 1,094   Pigmeat 0,982 0,982 1,171  1,010 1,056 1,010 1,460 1,038 1,089   Sugar 0,982 0,982 1,227  1,020 1,061 1,080 1,465 1,090 1,105 1,178  Cereals 0,976 0,976 1,227  1,020 1,072 1,080 1,465 1,090 1,105   Eggs and poultry and albumins 0,982 0,982 1,166  1,015 1,061 1,016 1,465 1,043 1,094   Wine l 1,026 1,028 1,430  1,070   Processed products (Regulation (EEC) No 3033/80):  to be applied to charges 0,982 0,982 1,211 1,015 1,061 1,048 1,465 1,043 1,094 1,178  to be applied to refunds :  cereals 0,976 0,976 1,227 1,020 1,072 1,080 1,465 1,090 1,105  milk 0,971 0,971 1,211  1,015 1,061 1,048 1,465 1,043 1,094   sugar 0,982 0,982 1,277  1,020 1,061 1,080 1,465 1,090 1,105  ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit = 2,87906 Bfrs/Lfrs 0,521744 Dkr 0,138734 DM 0,463790 FF 0,156410 F1 0,0518997 £ (Irl) 0,0464057 £ (UK) 10,3259 Dr 10,7689 Esc 9,72542 Pta 1 £ (UK) = 61,8204 Bfrs/Lfrs 11,2137 Dkr 2,97807 DM 9,94891 FF 3,35974 F1 1,11450 £ (Irl) 2154,91 Lit 222,513 Dr 232,284 Esc 208,831 Pta 1 £ (Irl) = 55,2545 Bfrs/Lfrs 10,2187 Dkr 2,67895 DM 8,98483 FF 3,01849 F1 0,897262 £ (UK) 1 926,79 Lit 198,959 Dr 208,810 Esc 187,577 Pta